DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.


Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Autonomous Vehicle Control System and Handover Device Implementing Surrounding Vehicle Safety Zone and Predicted Vehicle Behavior Based on User Input.

Status of Application
The list of claims 1-20 is pending. Claims 1 and 11 are the independent claim observed in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device” in claims 1-10.
Claim limitations: “an input device configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholder(s) “device” respectively coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, the applicant describes the function of the “input device” as follows: “The input device 30 may receive an operation amount (accelerating amount) of the accelerator pedal from an Accel-pedal Position Sensor (APS), and may receive an operation amount (braking amount) of the brake pedal from a brake-pedal position sensor (BPS). In addition, an operation amount (steering amount) of the steering wheel may be input from the steering angle sensor.” [Specification, ¶: 0061]. The applicant recites the structure of the “input device” as follows: “In addition, the input device 30 may receive the operation amount of the accelerator pedal, the operation amount of the brake pedal, and the operation amount of the steering wheel through a vehicle network. In this case, the vehicle network may include Controller Area Network (CAN), Controller Area Network with Flexible Data-rate (CAN FD), Local Interconnect Network (LIN), FlexRay, Media Oriented Systems Transport (MOST), or Ethernet” [Specification, ¶: 0062]. As a result, the examiner has interpreted the structure and function of the “input device” as a generic computer that is able to receive driver inputs from the accelerator pedal, brake pedal and steering wheel via a wired or wireless connection, as per the description in the applicant’s specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “operation amount of the driver” which makes it difficult to establish the scope of the invention. Usage of the terminology “operation amount” makes it unclear as to what exactly is being measured. For example, how does one quantify such a value, is it based on how recently the last actuation of the brake pedal/accelerator pedal/steering wheel is, or how long these three have been consistently actuated over a sample time period? In addition, given the claim language, use of the terminology “operation amount of the driver for the behavior of the autonomous vehicle,” is unclear as to what is being claimed. Is the vehicle operating a manual driving mode, while also having autonomous driving capability, or is it in the autonomous driving mode and still measuring some sort of user input? Therefore, due to this lack of clarity, the examiner has interpreted this terminology as any vehicle system, that can operate in both a manual and an autonomous driving mode, that can keep track or measure any aspect of the driver’s input into the vehicle operation including but not limited to sensors that measure actuation of the brake pedal, acceleration pedal or steering wheel, for example.

Claims 2-10 and 12-20 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “safety zone” which makes it difficult to establish the scope of the invention. It is not obvious to one of ordinary skill in the art as to what a “safety zone” encompasses in the present context. For example, is this purely any area the vehicle could travel in the immediate vicinity without experiencing a collision or is there some kind of safety factor or threshold set as well? Therefore, due to this lack of clarity, the examiner has interpreted this terminology as any buffer area or region defined in the vicinity of the vehicle in question in which external data is gathered (by a camera or LIDAR for example) and used to operate the vehicle autonomously and avoid collision.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 11-13, 15 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by HASHIMOTO et al. (United States Patent Publication 2019/0225236 A1), referenced as Hashimoto moving forward.

With respect to claim 1, Hashimoto discloses: “An apparatus configured to control a behavior of an autonomous vehicle, the apparatus comprising: an input device configured to receive an operation amount of a driver for the behavior of the autonomous vehicle;” [Hashimoto, Fig.5, ¶: 0065, 0070, 0077, 0078]
“and a controller configured to, while the autonomous vehicle is driving in an autonomous vehicle mode, receive the operation amount of the driver through the input device, predict a collision with a surrounding vehicle based on the operation amount of the driver, and adjust the operation amount of the driver to prevent the collision with the surrounding vehicle.” [Hashimoto, Fig. 2, ¶: 0048, 0108-0112]

With respect to claim 2, Hashimoto discloses: “The apparatus of claim 1, wherein the controller is configured to set a safety zone based on the autonomous vehicle, which is driving, to prevent the collision with the surrounding vehicle.” [Hashimoto, Fig. 2, ¶: 0047, 0099, 0101-0107]

With respect to claim 3, Hashimoto discloses: “The apparatus of claim 2, wherein the input device is configured to receive a steering amount of the driver from a steering angle sensor.” [Hashimoto, ¶: 0061, 0080]

With respect to claim 5, Hashimoto discloses: “The apparatus of claim 2, wherein the input device is configured to receive a braking amount of the driver from a brake pedal position sensor.” [Hashimoto, ¶: 0061, 0080]

With respect to claim 7, Hashimoto discloses: “The apparatus of claim 2, wherein the input device is configured to receive an accelerating amount of the driver from an accelerator pedal sensor.” [Hashimoto, ¶: 0061, 0080]

With respect to claim 11, Hashimoto discloses: “A method for controlling a behavior of an autonomous vehicle, the method comprising: receiving an operation amount of a driver for the behavior of the autonomous vehicle while the autonomous vehicle is driving in an autonomous driving mode;” [Hashimoto, Fig.5, ¶: 0065, 0070, 0077, 0078]
“predicting a collision with a surrounding vehicle based on the operation amount of the driver; and adjusting the operation amount of the driver to prevent the collision with the surrounding vehicle.” [Hashimoto, Fig. 2, ¶: 0048, 0108-0112]

With respect to claim 12, Hashimoto discloses: “The method of claim 11, wherein adjusting the operation amount of the driver comprises setting a safety zone based on the autonomous vehicle which is driving to prevent the collision with the surrounding vehicle.” [Fig. 2, ¶: 0047, 0099, 0101-0107]

With respect to claim 13, Hashimoto discloses: “The method of claim 12, wherein receiving the operation amount of the driver comprises receiving a steering amount of the driver from a steering angle sensor.” [Hashimoto, ¶: 0061, 0080]

With respect to claim 15, Hashimoto discloses: “The method of claim 12, wherein receiving the operation amount of the driver comprises receiving a braking amount of the driver from a brake pedal position sensor.” [Hashimoto, ¶: 0061, 0080]

With respect to claim 17, Hashimoto discloses: “The method of claim 12, wherein receiving the operation amount of the driver comprises receiving an accelerating amount of the driver from an accelerator pedal sensor.” [Hashimoto, ¶: 0061, 0080]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4, 6, 8, 9, 14, 16, 18 and 19 are rejected under 35 USC 103 as being unpatentable over Hashimoto in view of YANG et al. (United States Patent Publication 2019/0317495 A1), referenced as Yang moving forward. 

With respect to claim 4, while Hashimoto discloses “The apparatus of claim 3”, Hashimoto does not specifically state predicting the trajectory of a vehicle based on inputs from the driver.
Yang, which is also an autonomous vehicle control system, teaches: “wherein the controller is configured to: predict a driving path of the autonomous vehicle based on the steering amount of the driver;” [Yang, ¶: 0044, 0051, 0075]
“determine whether the autonomous vehicle deviates from the safety zone on the predicted driving path;” [Yang, ¶: 0044, 0051-0053, 0056, 0057]
“and adjust the steering amount of the driver to prevent the autonomous vehicle from deviating from the safety zone.” [Yang, ¶: 0059, 0062]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Hashimoto to incorporate the teachings of Yang. By combining these two inventions, the outcome is an autonomous vehicle control system with a more reliable ability to mitigate potential collisions in particular during the handover from automated driving to manual driving [Yang, ¶:0004, 0005, 0011].

With respect to claim 6, while Hashimoto discloses “The apparatus of claim 5”, Hashimoto does not specifically state predicting the trajectory of a vehicle based on inputs from the driver. Yang teaches: “wherein the controller is configured to: predict a position of the autonomous vehicle based on the braking amount of the driver;” [Yang, ¶: 0044, 0051, 0075]
“determine whether the predicted position of the autonomous vehicle is out of the safety zone;” [Yang, ¶: 0044, 0051-0053, 0056]
“and adjust the braking amount of the driver to prevent the position of the autonomous vehicle from being out of the safety zone.” [Yang, ¶: 0059, 0062]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Hashimoto to incorporate the teachings of Yang. By combining these two inventions, the outcome is an autonomous vehicle control system with a more reliable ability to mitigate potential collisions in particular during the handover from automated driving to manual driving [Yang, ¶:0004, 0005, 0011].

With respect to claim 8, while Hashimoto discloses “The apparatus of claim 7”, Hashimoto does not specifically state: “wherein the controller is configured to: predict a position of the autonomous vehicle based on the accelerating amount of the driver;”
“determine whether the predicted position of the autonomous vehicle is out of the safety zone;”
“and adjust the accelerating amount of the driver to prevent the position of the autonomous vehicle from being out of the safety zone.”
Yang teaches: “wherein the controller is configured to: predict a position of the autonomous vehicle based on the accelerating amount of the driver;” [Yang, ¶: 0044, 0051, 0075]
“determine whether the predicted position of the autonomous vehicle is out of the safety zone;” [Yang, ¶: 0044, 0051-0053, 0056]
“and adjust the accelerating amount of the driver to prevent the position of the autonomous vehicle from being out of the safety zone.” [Yang, ¶: 0059, 0062]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Hashimoto to incorporate the teachings of Yang. By combining these two inventions, the outcome is an autonomous vehicle control system with a more reliable ability to mitigate potential collisions in particular during the handover from automated driving to manual driving [Yang, ¶:0004, 0005, 0011].

With respect to claim 9, while Hashimoto discloses “The apparatus of claim 2”, Hashimoto does not specifically state: “wherein the controller is configured to transfer a control right over the autonomous vehicle to the driver when the autonomous vehicle is positioned in the safety zone by adjusting the operation amount of the driver.”
Yang teaches: “wherein the controller is configured to transfer a control right over the autonomous vehicle to the driver when the autonomous vehicle is positioned in the safety zone by adjusting the operation amount of the driver.” [Yang, ¶: 0008, 0013, 0014, 0016, 0020, 0045-0047]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Hashimoto to incorporate the teachings of Yang. By combining these two inventions, the outcome is an autonomous vehicle control system with a more reliable ability to mitigate potential collisions in particular during the handover from automated driving to manual driving [Yang, ¶:0004, 0005, 0011].

With respect to claim 14, while Hashimoto discloses “The method of claim 13”, Hashimoto does not specifically state: “wherein adjusting the operation amount of the driver comprises: predicting a driving path of the autonomous vehicle based on the steering amount of the driver;”
“determining whether the autonomous vehicle deviates from the safety zone on the predicted driving path;”
“and adjusting the steering amount of the driver to prevent the autonomous vehicle from deviating from the safety zone.”
Yang teaches: “wherein adjusting the operation amount of the driver comprises: predicting a driving path of the autonomous vehicle based on the steering amount of the driver;” [Yang, ¶: 0044, 0051, 0075]
“determining whether the autonomous vehicle deviates from the safety zone on the predicted driving path; [Yang, ¶: 0044, 0051-0053, 0056, 0057]
“and adjusting the steering amount of the driver to prevent the autonomous vehicle from deviating from the safety zone.” [Yang, ¶: 0059, 0062]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for autonomous vehicle control disclosed by Hashimoto to incorporate the teachings of Yang. By combining these two inventions, the outcome is an autonomous vehicle control system with a more reliable ability to mitigate potential collisions in particular during the handover from automated driving to manual driving [Yang, ¶:0004, 0005, 0011].

With respect to claim 16, while Hashimoto discloses “The method of claim 15”, Hashimoto does not specifically state: “wherein adjusting the operation amount of the driver comprises: predicting a position of the autonomous vehicle based on the braking amount of the driver;”
“determining whether the predicted position of the autonomous vehicle is out of the safety zone;”
“and adjusting the braking amount of the driver to prevent the position of the autonomous vehicle from being out of the safety zone.”
Yang teaches: “wherein adjusting the operation amount of the driver comprises: predicting a position of the autonomous vehicle based on the braking amount of the driver;” [Yang, ¶: 0044, 0051, 0075]
“determining whether the predicted position of the autonomous vehicle is out of the safety zone;” [Yang, ¶: 0044, 0051-0053, 0056]
“and adjusting the braking amount of the driver to prevent the position of the autonomous vehicle from being out of the safety zone.” [Yang, ¶: 0059, 0062]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for autonomous vehicle control disclosed by Hashimoto to incorporate the teachings of Yang. By combining these two inventions, the outcome is an autonomous vehicle control system with a more reliable ability to mitigate potential collisions in particular during the handover from automated driving to manual driving [Yang, ¶:0004, 0005, 0011].

With respect to claim 18, while Hashimoto discloses “The method of claim 17”, Hashimoto does not specifically state: “wherein adjusting the operation amount of the driver comprises: predicting a position of the autonomous vehicle based on the accelerating amount of the driver;”
“determining whether the predicted position of the autonomous vehicle is out of the safety zone;”
“and adjusting the accelerating amount of the driver to prevent the position of the autonomous vehicle from being out of the safety zone.”
Yang teaches: “wherein adjusting the operation amount of the driver comprises: predicting a position of the autonomous vehicle based on the accelerating amount of the driver;” [Yang, ¶: 0044, 0051, 0075]
“determining whether the predicted position of the autonomous vehicle is out of the safety zone;” [Yang, ¶: 0044, 0051-0053, 0056]
“and adjusting the accelerating amount of the driver to prevent the position of the autonomous vehicle from being out of the safety zone.” [Yang, ¶: 0059, 0062]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for autonomous vehicle control disclosed by Hashimoto to incorporate the teachings of Yang. By combining these two inventions, the outcome is an autonomous vehicle control system with a more reliable ability to mitigate potential collisions in particular during the handover from automated driving to manual driving [Yang, ¶:0004, 0005, 0011].

With respect to claim 19, while Hashimoto discloses “The method of claim 12”, Hashimoto does not specifically state: “further comprising transferring a control right over the autonomous vehicle to the driver based on the autonomous vehicle being positioned in the safety zone by adjusting the operation amount of the driver.”
Yang teaches: “further comprising transferring a control right over the autonomous vehicle to the driver based on the autonomous vehicle being positioned in the safety zone by adjusting the operation amount of the driver.” [Yang, ¶: 0008, 0013, 0014, 0016, 0020, 0045-0047]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Hashimoto to incorporate the teachings of Yang. By combining these two inventions, the outcome is an autonomous vehicle control system with a more reliable ability to mitigate potential collisions in particular during the handover from automated driving to manual driving [Yang, ¶:0004, 0005, 0011].

Claims 10 and 20 are rejected under 35 USC 103 as being unpatentable over Hashimoto in view of Stent (United States Patent Publication 2020/0183383 A1). 

With respect to claim 10, while Hashimoto discloses “The apparatus of claim 2”, Hashimoto does not specifically state: “wherein the controller is configured to transfer a control right over the autonomous vehicle to the driver when a total time for which the operation amount of the driver is adjusted exceeds a reference time.”
Stent teaches: “wherein the controller is configured to transfer a control right over the autonomous vehicle to the driver when a total time for which the operation amount of the driver is adjusted exceeds a reference time.” [Stent, ¶: 0035, 0043]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Hashimoto to incorporate the teachings of Stent. By combining these two inventions, the outcome is an autonomous vehicle control system that ensures that the driver is alert before performing the driver handover process to maximize the driver’s safety, especially during the transition period [Stent, ¶:0003, 0004].

With respect to claim 20, while Hashimoto discloses “The method of claim 12”, Hashimoto does not specifically state: “further comprising transferring a control right over the autonomous vehicle to the driver based on a total time for which the operation amount of the driver is adjusted exceeding a reference time.”
Stent teaches: “further comprising transferring a control right over the autonomous vehicle to the driver based on a total time for which the operation amount of the driver is adjusted exceeding a reference time.” [Stent, ¶: 0035, 0043]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Hashimoto to incorporate the teachings of Stent. By combining these two inventions, the outcome is an autonomous vehicle control system that ensures that the driver is alert before performing the driver handover process to maximize the driver’s safety, especially during the transition period [Stent, ¶:0003, 0004].

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.

KATO et al. (United States Patent Publication 2011/0178680 A1) teaches a vehicle control device that predicts driving operation of a driver to respond to these operations quickly.
Hatano (United States Patent Publication 2019/0054928 A1) teaches a vehicle control unit that incorporates both automated and manual driving and the resulting handover process.
KIM et al. (United States Patent Publication 2020/0055517 A1) teaches an apparatus for controlling driving of a vehicle to avoid collisions with surrounding vehicles.
Safour et al. (United States Patent Publication 2020/0290646 A1) teaches a method for providing operation mode transition for a vehicle. 
TSUJI et al. (United States Patent Publication 2020/0307642 A1) teaches a vehicle control system configured for both autonomous driving and manual driving and the resulting handover process. 
Shalev-Shwartz et al. (United States Patent Publication 2021/0094577 A1) teaches a control system and method for operating a vehicle that predicts vehicle position based on user inputs.
IWASE et al. (United States Patent Publication 2021/0316737 A1) teaches a driver abnormality determination apparatus that detects the state of a driver of a vehicle.
Moustafa et al. (United States Patent Publication 2022/0126864 A1) teaches a plurality of sensors, the input from which is used to provide automated vehicle control.
OKADA (United States Patent Publication 2022/0135065 A1) teaches an autonomous vehicle control device that identifies the state of the vehicle’s occupant and provides notifications based on the gathered information.
Hiemer (United States Patent Publication 2022/0144259 A1) teaches a method for avoiding a collision of a vehicle with a potential collision object and includes defining a safety zone around the potential collision object.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
11/29/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669